984 F.2d 1255
299 U.S.App.D.C. 417
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David RUSSELLv.DISTRICT OF COLUMBIA, Appellee.
No. 91-7217.
United States Court of Appeals, District of Columbia Circuit.
Jan. 26, 1993.

Before WALD, RUTH B. GINSBURG, and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   After full review of the case, this court is satisfied that appropriate disposition of the appeal does not warrant a further opinion.   See D.C.Cir.Rule 14(c).


2
The district court adequately explained its disposition in a Memorandum Opinion filed November 22, 1991.   That court's fact findings are well supported by the record and are not tenably assailed as "clearly erroneous."   Nor did the district court commit any reversible error in its evidentiary rulings or statements and application of the governing law.   It is, therefore,


3
ORDERED AND ADJUDGED, substantially for the reasons indicated by the district court, that the final judgment entered in favor of the District of Columbia be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).